Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 1 of 9




    EXHIBIT W




                                                        APPENDIX 0393
                 Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 2 of 9

                                                                                                                                                S~plement No
 Incident Report                                                                                                  16-155137                     ORIG
 Office Of Sheriff Ron Hickman                                                                                    DRAFT
                                                                                                                  Reported Dale
                                                    1200 Baker Street                                             09/29/2016
                                                                                                                  Report Type
                                                    Houston, TX 77002                                             INJ CHILD
                                                                                                                  Operator
                                                    www.hcso.hctx.net                                             TRAN, LINDA
                                                     (713) 221-6000'




                 COUN'l'Y LAW ENFORCEMENT
CAO Event No                    Stalus
so160966251                     Incident Report                                  to Chil.d
Location                                                                                                                           City
1231 PIEDMONT ClU!:EK TL                                                                                                           Houston
ZIP ~c                        Offlc:ersAssal1ted?   Zone     District    Beat         From Date       From Time
77073                                No             M2lE20   C4          M21          06/21/2016      19: 09
Operator                                                                                Aulgnmept                                         Entered By
S00598/TRAN, LINDA                                                                       SHERIFF'S DET. CHILD ABUSE                       S00598
Assignment                                                   Approving Officer                      Appfl)Val Date
SHERIFF'S DET. CHILD ABUSE                                    Sl7l84                                09/29/2016
Approval Time
14:23 : 00
                                                                        Description                               Complaint Type
                                                                        INJURY TO CHILD,ELDE
                                                                                                                                           Race    Sex
                                                                                                                                             A         F


                                         Name                                                                                              R ace . Se,c
                                         ~,D                                                                                                 A      M

link       lnvolvem811t   lnvl No        Name                                                                                              Race    Sex
SUS          SOS          1              VU , TRANG                                                                                          A      M
DOB




                                                                                                                                          MNI
                                                                                                                                          7518942

                                                                                                                                          MNI
                                                                                                                                          7518943



This report Includes:
1. A CPS Intake Report was reviewed (44446320 / 67589889)
2. An Alleged Injury to a Child occurred




Report Olfocer                                                                        Printed Al
S00598/TRAN, LINDA                                                                    10/04/2016 09:33               APPENDIX  0394
                                                                                                                        Page 1 of 3
                 Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 3 of 9

                                                                                                                   Supplement No
 Incident Report                                                                               16-155137           ORIG
 Office Of Sheriff Ron Hickman                                                                 DRAFT

T.,
Name
                           or victim

                           Ao•
                           13
                                        Ethnicity
                                        Not Hispanic or Latino
                                                                         Juvenle7
                                                                          Yes
                                                                                             MNJ
                                                                                             7518941
                                                                                                         Ratl8
                                                                                                         Asian
                                                                                                                 SIIX
                                                                                                                 Fema1e

Means of Attack                                                            Family Violence
Hands, fists and feet (Simple Assault) ·                                      .Yes
Type          Address
Home          1231 PIEDMONT CREEK TL
Cily                              St.ate            ZIP Co a    Date
Houston                            Texas            77073       09/29/2016




                                  victim
                                                                                             MNJ         Race    Sex
                                                                                             7518942     Asian   Mal.e
                                        Ethnicily                        Juvenile?
                                        Not Hispanic or Latino            Yes
                         PIEDMONT CREEK TL
                                  Slate             ZIP Code    Date
                                   Texas            77073       09/29/2016



                                 Type
                                 Individua1
                        Race            Sex         Ethnicity
                        Asian Ma1e Not Hispanic or Latino
Type          Add,ess
Home          1231 PIEDMONT CREEK TL
Qty                                State            ~PCode      Date
Houston                            Texas            77073       09/29/2016
ReleUonshlp       Neme
Father            TRANG VU




Linda Tran, Paralegal
Harris County Sheriffs Office
Criminal Investigations Bureau
Special Victims Section/Child Abuse Unit
2500 Dunstan Rd., Suite 400
Houston, Texas 77005
713-830-3238
Thursday, September 29, 2016
1017 hours
CPS Intake Report #44446320 / 67589889
Synopsis:                               .
I received a CPS Intake R ~ review. According to the CPS report, I learned that the complainant,
1111111(12 years old), andcallllll Ta (11 years old) reportedly made an outcry, that they were physically
                                                                                                                        PII
abused by their father, Trang Vu.
Based on the intake report, it was noted that, "father was very abusive towards 12 year old and 11 year old."
Rq>o<t Offieef                                                         PtintedAI
 S00598/TRAN, L~NDA                                                    10/04/2016 09:33            APPENDIX   0395
                                                                                                      J?age 2 of 3
                 Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 4 of 9

                                                                                                   Supplement No
Incident Report                                                              16-155137             ORIG
Office Of Sheriff Ron Hickman                                                DRAFT
Narrative
Note: Made attempts to make contact with screeners' via e-mail and left voicemail messages. But there were no
return phone call or e~mail from screeners' to confirm whether or not the outcry was made.
Caseworker's name is Chika Nwachuku and her contact number is 713-767-2659.
Case Status: OPEN INVESTIGATION CONTINUES.




Report Officer                                         Printed At
S00598/TRAN, LINDA                                     10/04/2016 09:33       APPENDIX  0396
                                                                                 Page 3 of 3
             Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 5 of 9

                                                                                                                              Supplement No
    Incident Report                                                                                16-155137                   0001
    Office Of Sheriff Ron Hickman                                                                  DRAFT
                                                                                                   Reported Dale
                                          1200 Baker Street                                        09/30/2016
                                                                                                   Report Type
                                          Houston, TX 77002                                        INJ CHILD
                                                                                                   Operator
                                          www.hcso.hctx.net                                        HARDIN, G. W.
                                           (713)221-6000



Agency
HARRIS COUNTY LAW ENFORCEMENT                                 16-155137
CAD Event No          Slatus                          Report Type
S0160966251            Incident Report                 Injury to Child
Location                                                                                                           City
1231 PIEDMONT CREEK TL                                                                                             Houston
ZIP Code            Officers Assaulted?   Zone     District    Beat    From Dale       From Time
77073                      No             M21E20   C4          M21     06/21/2016       19: 09
Operator                                                                 Assignment                                       Entered   By
S27348/HARDIN, G. W.                                                      SHERIFF'S DET. CHILD ABUSE                      S27348
Assignment                                         Approving Officer                  Approval Date
SHERIFF'S DET. CHILD ABUSE                          Sl7184                            10/01/2016
Approval Time
19:,25,:24
    Synopsis and Dept Output
•     Case Review
•     Research
•     Updated CPS Intake Report obtained
•     Autopsy Report obtained
•     Email contact with LT. J. R. Johnson, HCSO Homicide Division
•     Telephone contact with Officer Wendell Gilbert, Houston Police Department Homicide Division
•     Briefing with Sgt. Ferguson, HCSO
•     Case Closure




Deputy G.W. Hardin, Unit 60C18
Harris County Sheriffs Office
Special Victims Unit/ Crimes Against Children Division
2500 Dunstan Rd, Suite 400
Houston, Texas 77005
713-830-3209

This supplement is to document this Investigator's actions in regards to this investigation. All actions documented
in this supplement were performed on Friday, September 30, 2016. All times listed in this supplement are
approximate.

Case Review:
0700hrs

I was assigned this case for follow-up investigation by my immediate supervisor, Sgt. M. Ferguson (Unit 60S20) of
 the Crimes Against Children Division for the Harris County Sheriffs Office.
Report Officer                                                         PlintedAI
    S27348/HARDIN, G. W.                                               10/04/2016 09:33               APPENDIX  0397
                                                                                                         Page 1 of 5
             Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 6 of 9

                                                                                                         &lpp4emeot No
.Incident Report                                                                  16-155137               oooi
 Office Of Sheriff Ron Hickman                                                    DRAFT
 Narrative
I began my follow-up investigation by reviewing the original offense report, which I found was generated on
September 29, 2016 by Linda Tran, who Is employed as a Paralegal for the Harris County Sheriff's Office, Crimes
Against Children Division. I learned the offense report was generated by Ms. Tran in response to receiving an
Intake Report from the Department of Family and Protective Services (DFPS), otherwise known. as Child
Protective Services (CPS), under CPS Case #44446320. Ms. Tran's. offense ! ~ l y Indicated that the 12-year
 old female Complainant, ~ and the 11-year old male Complainant, (11111111 T • • reportedly mad~ an
outcry· of being physically abused by their father, Trang Vu. No other relevant information was listed in Ms. Tran's
offense report. Further review of the offense report cau$e me to learn that Ms. Tran's offense report only
identified the Complainants' father (Trang Vu) by name, and did not list any identifying Information. Ms. Tran
uploaded the CPS Intake Report she had received into the E-files section of the offense report.

I reviewed, the CPS Intake Report that was uploaded by Ms. Tran, and learned that the CPS Intake Report was
generated on June 21, 2016. I learned from the CPS Intake Report that Ms. Tran's lack of identifying information
for the Suspect was due to the CPS Intake Report not providing that information. I further learned· from the CPS
Intake Report that both ·complainants were residing in foster care at the time of their outcry statements, and that
the outcry statements were delayed fr:om when the incidents occurr~. I learned that the Complainants lived with
their mother and father in Houston, Texas, prior to being placed into foster care. I learned that the Complainants
were placed into foster care after the murder of their mother. The CPS Intake report did not identify the



                                                                                   P.
Complainants deceased mother. The CPS Intake Report however indicated that the Complainants mother was
"beaten to death" and that the Complainants believed that their father caused the death. of their mother.

The CPS Intake Report went -on to .document that during the outcry statement by            she accused her father of
striking her approximately 5 times about her head with a full can of-soda. The outcry statement indicated that the
father did this because he wanted P.to learn about the Muslim religion, but she did not want to. The outcry
statement by Pllllllindicated that the only reason her father stopped striking her with the full can of soda was
because she agreed to learn about the Muslim religion.                      .

The CPS Intake Report also indicated that both I      and ~ a l s o made outcry statements of their father
producing a gun and trying to scare them with it. Their statements indicated that upon the father producing the
gun, they ran out of the house and hid In some bushes several house~om their own. The CPS Intake
Report also•documented outcry statements made by both ~ n d c:alllllllllllof. their father driving them to a ditch
and producing an axe, threatening them with it and saying that he would "chop them up with it".

At the time of being assigned this case by Sgt. Ferguson, the aforementioned information was all that was readily
available.

Research:
0900hrs
After reviewing the existing case file, I began attempting to identify the Suspect (Complainants. father) and the
Complainants mother (possibly deceased). I began by conducting a search through the Automated Reporting
System (ARS), which is the database used by the Harris County Sheriff's Office in the generation of offense
reports. I conducted a name search of both Complainants and the Suspect.

Upon doing so, I found an offense report generated under HCSO Case #10-61273, where oalllliawas
listed as a passenger in a motor vehicle that was Involved in an accident. In the accident report, .an Asian female
named Tuyet Tran was listed as the driver. I found the address for D          and for Tuyet to be the same, 19822
Hidden Shadow Ln.

I further found an offense report generated under HCSO Case #10-134987, where P•Tllllwas documented as
 disclosing concerns to a school counselor of witnessing physical violence between her mother, Tuyet Tran, and
her father, Trang Vu.

 Rep   Officer                                             Printcd l'J.
 S27348/HARDIN, G. W.                                      10/04/2016 09:33         APPENDIX  0398
                                                                                       Page 2 of 5
                 Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 7 of 9

                                                                                                         SIJpp!ement No
 Incident Report                                                                  16-1'55137              0001
 Office Of Sheriff Ron Hickman                                                    DRAFT
 Narrative
I also found an offense report, .generated under HCSO Case #10-119819, where Suspect Trang Vu and the
Complainants' mother Tuyet Tran, were engaged in a physical altercation. The offense report documented that
the Harris County District Attorney's Office was contacted, and no criminal charges were sought.

Through these offense reports, I was able to obtain identifying information for the Suspect, Trang Vu and the
Complainants' mother, Tuyet Tran. I then conducted a search in TCiC/NCIC for Tuyet Tran (DOB - ·
Upon doing so, I located a State of Texas driver's license ( - that listed Trang Vu as an emergency
contact. I further found that the driver's license listed Tuyet Tran as "reported deceased". During .the search, I
also located a State of Texas driver's license ( - for Trang Vu ( D O B - .

Updated ~ lDtl.U Report obtained:
1024hrs
I generated an email to Jamaica Thomas, who is a custodian of records for CPS. The email requested to be
provided with any and all documentation in regards to CPS Case #44446320. I later received a return email from
Mrs. Thomas, with an attached CPS Intake 'Report. The email indicated that an Investigation Report was not
generated in reference to the case, due to the CPS Investigation being closed at Intake.

I reviewed the CPS Intake Report provided by Mrs. Thomas and learned the following was documented. It should
 be noted; that abbreviations are commonly used by CPS during documentation (REP=Reporter, MO=mother,
SB-Sibling, OV=Oldest Victim, FA=father, AP=Alleged Perpetrator):
REP is director of operations for Harmony Public Schoof. REP was asked to speak with MO about SB's
suspension due to REP being able to speak Vietnamese. REP also spoke to OVabout these concerns.

OV (12 year old female) resides. with SB (10 year old male), MO, and FA/AP.

A Vietnamese speaker or interpreter will be needed to communicate with MO.

SB was suspended from school for choking another student at school. ft is believed that SB's aggressive
behavior may be a result of SB witnessing domestic violence by FA towards MO which has included FA hitting
MO. It is said .that FA often comes home angry and is mean to MO which escalates .to FA hitting MO. When this
happens, OV and SB get scared and go to their room. It is unknown if FA is under the influence of drugs or
alcohol at these times.

During one recent incident, FA hit MO with a chair. This incident occurred away from OV and SB while MO and
FA were at work.                                ··

MO has not reached out to LA ·as MO does not speak English. MO has no family in the area. The only family
nearby is FA 's family. MO is fearful of reaching out for help as MO does not want FA to retaliate against OV and
SB.

FA has hit OV and SB. It is said that FA has a temper and hits OV and SB whenever they do not do welt in school
 or there is an issue. FA is said to hit OV and SB in the arm when he Is angry but it is said that this does not
happen very often.

OV has recently started wearing a head scarf. OV indicates that FA told OV to wear it as a ·cultural learning
experience. Underneath OV's head' scarf; OV had a bump on her head. It is unknown how OV got the bump.
There is no bruising or redness in the area so its possible the bump could be a bug bite or a pimple.

There have been no reports of any bruises or injuries of concern to SB.

SB often talks about violent movies he has seen. There is concern that SB may not know what is real and what is
only part of the movie. FA says (hat it is a learning experience for SB to watch the movies however FA did agree
Report Off,cer                                            Printed Al
S27348/HARDXN, G. W.                                      10/04/2016 09:33          APPENDIX 0399
                                                                                       Pae 3 of 5
                Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 8 of 9

                                                                                                           Supplement No
 Incident Report                                                                    16-155137               0001
 Office Of Sheriff Ron ·Hickman                                                     DRAFT
 Narrative
to·monitor what SB is watching and talk to SB about violence.

It is unknown if there are any weapons in the residence.

It is unknown if there are any gang related affiliations in the family.

There are no reports of any aggressive animals in the household.

OV and SB appear to be properly fed, clothed, and groomed. There is no information on the condition of the
residence.,

CASE DISPOSITION
Based on the.E!!!J'Dnderance of evidence there is reason to believe that Trang Vu and Tuyet Tran neglectfully
supervised P-~and D-71111 because according to the mother and children there is domestic
violence in the home. The mother, Tuyet Tran, stated the father, Trang Vu, is very controlling and that he has
choked and hit her in the presence of the children.

On June 24, 2015 TDFPS took Emergency Custody of D - a n d P • i a The case is being heard in
the 314th court. The next court hearing is scheduled for July 7, 2015 at 9am. The Cause Number for the
case is 2015-03795J.

SCREENER ASSESSMENT/CONCLUSION :
(Given the identified safety threats within the child's living environment, the child's vulnerability to the identified
safety threats, and the caregiver's sufficient or insufficient ability to protect the child from the identified safety
threats, provide supporting rationale for opening the intake for investigation or closing the intake without an
investigation. Safety Threats are dynamics, conditions, or situations in a home that, alone or in combination,
could indicate or contribute to an existing or developing danger for children Child Vulnerability refers to a child
who is unable to protect himlh~rself. Some things to consider when assessing child vulnerability are: Is any child
5 years old, younger, or otherwise unable to protect him or herself? Is any child physically impaired, mentally
impaired, or oiherwise in need of special care? Is the behavior of any child hostile, aggressive, or unusually
disturbed; fussy, or irritable; or seen as provoking? Does any chifd appear to fear retribution? Protective
Capacities are strengths or capabilities that control or prevent safety threats from arising or from affecting a
child.)

Case will remain a PN as recommended by SW/ because the history of physical abuse the children are reporting
this reporter/their Therapist happened prior to the children being in foster home. The children are currently in
foster care and are safe and does not have contact to father as it was stated in the referral that father's where
about is unknown at this time. Case will remain a PN as there are no known immediate safety concerns

The updated CPS Intake Report was uploaded into E-files of this supplement.

Autopsy Report obtained:
1030hrs

I received an email from Rosemary Valdes, who is a custodian of records for the Harris County Institute of
Forensic Sciences (HCIFS). The email was in response to a previous email I had generated and sent to Mrs.
Valdes, requesting to be provided with an autopsy report for a person who I believed to be deceased. I provided
Mrs. Valdes with the full name, DOB, and TDL of Tuyet Tran, and requested that if an autc;>psy report exists, to be
provided with it. I observed the email return from Mrs. Valdes included an attachment.

Upon review of the attachment, which was in .pdf format, I found the attachment to consist of an autopsy report
generated under HCIFS Case #ML15-2613. I found the report to document the autopsy conducted on July 22,
2015 on the body of Tuyet N. Tran. The autopsy report documented the date of death of Tuyet Tran as July 21,
2015. The cause of death was doctJmented as "blunt force head trauma" and the manner of death to be ruled as
RePorl   ocer                                                Plinted At
S27348/HAlm~N            G. W.                               10/04/2016 09;33        APPENDIX  0400
                                                                                        Page 4 of S
          Case 4:17-cv-02818 Document 38-44 Filed on 01/16/19 in TXSD Page 9 of 9

                                                                                                        SupP!emenl No
 Incident Report                                                                 16-155137              0001
 Office Of Sheriff Ron Hickman                                                   DRAFT
 Narrative
.a Homicide. Further review of the autopsy, report indicated that the deceased body was identified through
 fingerprints and confirmed to be that of Tuyet Tran.

I uploaded the autopsy report into E-fil~s.

&1Dal1 contact Wi1lJ. LL. J.. & Johnson,   ~    Homicide Division;
1043hrs

I generated an email to LT. .J. R. Johnson, who is supervises the Homicide Division for the Harris County Sher1ff's
Office. I provided LT. Johnson with the information that had been learned by me to this point, and requested to be
 provided with information in regards to the Homicide investigation. I received a return email from LT. Johnson
indicating that the Homicide ·investigation was not being conducted by the Harris County Sheriffs Office, but rather
 by the Houston Police Department (HPD). LT. Johnson further provided me with HPD Case #0941745-15, as it
related to the HPD homicide investigation.

Telephone contact w.i1h Detective Wendell Gilbert, Houston Police Department:
1227hrs

I made telephone contact with Detective Wendell Gilbert of the Homicide Division for the Houston Poli~
Department. I learned that Detective Gilbert was conducting the investigation into the Homicide of the
Complainants' mother, Tuyet Tran. During the course of the conve~he requested to be provided with any
offense reports generated by my agency in regards to Pllllll,a ~ T . Tuyet Tran, and Trang Vu.
Detective Gilbert further requested to be provided with records of any calls for service to the residence of the
parties, which he advised was 19822 Hidden Shadow Ln, Houston, TX 77073. Detective Gilbert also requested to
 be provided with the updated CPS Intake Repoi:t that I had obtained.

Briefing with ~ Ferguson, HCSO:

I updated Sgt. Ferguson of my findings. During the briefing, Sgt. Ferguson approved the release of the requested
information to Detective Gilbert. Sgt. Ferguson also directed me to refer this investigation to Detective Gilbert,
due to the Homicide Investigation taking precedence.

Case refe"ed to other agency (Houston Police Department}




                      G. W . .                                           09:33    APPENDIX  0401
                                                                                     Page 5 of 5
